                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      22nd day of October, two thousand twenty.

      Before:     William J. Nardini,
                         Circuit Judge.
      ________________________________
                                                       ORDER
       Agudath Israel of America, Agudath Israel of
       Kew Garden Hills, Agudath Israel of             Docket No. 20-3572
       Madison, Agudath Israel of Bayswater, Rabbi
       Yisroel Reisman, Rabbi Menachem Feifer,
       Steven Saphirstein,

                    Plaintiffs - Appellants,
       v.

       Andrew M. Cuomo, Governor of the State of
       New York, in his official capacity,

                 Defendant - Appellee.
       ________________________________

              Appellants Agudath Israel of America et al., move for an emergency injunction pending
      appeal. Appellants seek a decision no later than October 23, 2020 at 5:00 pm. Appellee Andrew
      M. Cuomo opposes the motion.

              IT IS HEREBY ORDERED that the request for an administrative stay of the district court
      decision denying Appellants’ motion for a temporary restraining order and preliminary
      injunctions is DENIED. The motion is referred to the panel sitting on November 3, 2020. It will
      be heard in tandem with the motion seeking similar relief filed in The Roman Catholic Diocese
      of Brooklyn v. Governor Andrew M. Cuomo, Docket No. 20-3590. Appellee’s opposition to the
      motion is due by noon on October 27, 2020. Appellant’s reply is due by noon on October 29,
      2020.

                                                          For the Court:
                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




CERTIFIED COPY ISSUED ON 10/22/2020
